J-S22035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY BROWN                              :
                                               :
                       Appellant               :   No. 2487 EDA 2021

             Appeal from the PCRA Order Entered October 20, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0002243-2011

BEFORE: BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED DECEMBER 28, 2022

        Anthony Brown (“Brown”) appeals from the order dismissing his pro se

second petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1 Additionally, Brown has filed an application for bail. We dismiss

the appeal and deny the application.

        In affirming the dismissal of Brown’s first PCRA petition, this Court set

forth the factual and procedural history of this case as follows:

              In 2013, a jury convicted [Brown] of first-degree murder
        and possession of an instrument of crime (“PIC”) in connection
        with the shooting death of his brother, Rodney Brown. The trial
        court sentenced him to life in prison without the possibility of
        parole on the murder conviction, and a concurrent term of two
        and one-half to five years in prison on the PIC conviction. On
        March 18, 2015, this Court affirmed [Brown’s] judgment of
        sentence, and our Supreme Court denied allowance of appeal on
        November 2, 2015.

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S22035-22


              On December 16, 2015, [Brown] timely filed [his first] PCRA
       petition.

                                         ****

             The PCRA court [ultimately] issued [a] notice pursuant to
       Pa.R.Crim.P. 907 of its intent to dismiss the petition without a
       hearing . . ..

             On March 16, 2017, the PCRA court entered an order . . .
       dismissing the petition.

Commonwealth v. Brown, 193 A.3d 1095 (Pa. Super. 2018) (unpublished

memorandum at *1). Brown did not petition our Supreme Court for allowance

of appeal following our disposition.

       On December 22, 2020, Brown filed a pro se petition for writ of habeas

corpus in which he alleged that 18 Pa.C.S.A. § 1102(a)2 is unconstitutionally

vague.    See PCRA Petition, 12/22/20, at 1, 2, 4, 15-16.     The lower court

construed Brown’s petition to be a PCRA petition, and on August 19, 2021, the

court issued a Rule 907 notice of intent to dismiss the petition as untimely.

Brown filed no response. The PCRA court dismissed the petition on October

20, 2021. Brown timely appealed and both he and the PCRA court complied

with Pennsylvania Rule of Appellate Procedure 1925.

       Preliminarily, we must discern whether Brown has adequately briefed

his assertions of error to permit meaningful appellate review. Although this


____________________________________________


2 Section 1102(a) provides, apart from exceptions inapplicable here, that “a
person who has been convicted of a murder of the first degree . . . shall be
sentenced to death or to a term of life imprisonment in accordance with 42
Pa.C.S.[A.] § 9711 (relating to sentencing procedure for murder of the first
degree).”

                                           -2-
J-S22035-22



Court “is willing to construe liberally materials filed by a pro se litigant, pro se

status generally confers no special benefit upon an appellant. Accordingly, a

pro se litigant must comply with the procedural rules set forth in the

Pennsylvania Rules of [] Court.” Commonwealth v. Lyons, 833 A.2d 245,

251–52 (Pa. Super. 2003) (internal citations omitted). Pennsylvania Rule of

Appellate Procedure 2101 provides:

            Briefs . . . shall conform in all material respects with the
      requirements of these rules as nearly as the circumstances of the
      particular case will admit, otherwise they may be suppressed, and,
      if the defects are in the brief . . . of the appellant and are
      substantial, the appeal . . . may be quashed or dismissed.

Pa.R.A.P. 2101. Pennsylvania Rule of Procedure 2111 requires an appellant’s

brief to include, among other things, statements of: jurisdiction, the scope

and standard of review, the questions involved, the case, a summary of the

argument, the argument, and a conclusion stating the precise relief sought.

See Pa.R.A.P. 2111(a)(1), (3), (4), (5), (6), (8), (9). Pennsylvania Rule of

Appellate Procedure 2119 requires, inter alia, citation and discussion of

pertinent authorities and appropriate references to the record. See Pa.R.A.P.

2119(a)-(c). This Court may quash or dismiss an appeal if an appellant fails

to conform with the requirements set forth in the Pennsylvania Rules of

Appellate Procedure. See Lyons, 833 A.2d at 252; accord Commonwealth

v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (stating that “[w]hen defects

in a brief impede our ability to conduct meaningful appellate review, we may

dismiss   the   appeal entirely or     find certain    issues   to   be   waived”);

Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017)

                                       -3-
J-S22035-22



(providing that “[i]t is well-established that when issues are not properly

raised and developed in briefs, when the briefs are wholly inadequate to

present specific issues for review, a court will not consider the merits thereof”)

(internal citation, quotations, and brackets omitted).

      Here, we observe that Brown’s brief, which is largely incomprehensible,

consists of three handwritten pages, and lacks: a statement of jurisdiction, a

statement of the scope and standard of review, a statement of the question

involved, a statement of the case, and a summary of the argument. In the

argument, there are no citations to the record with application of pertinent

law thereto.   The substantial defects in Brown’s brief preclude meaningful

appellate review. Accordingly, we dismiss Brown’s appeal.

      Additionally, Brown has filed an application for bail with this Court. See

Application, 10/11/22. Because Brown has failed to present this Court with

an issue meriting relief, we deny his application for bail.           See, e.g.,

Commonwealth v. McMaster, 730 A.2d 524, 527 n.1 (Pa. Super. 1999)

(noting that PCRA petitioners may only be granted bail when “necessary in

the interest of justice in certain exceptional cases for compelling reasons”)

(internal citation omitted).

      Appeal dismissed. Application denied.




                                      -4-
J-S22035-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




                          -5-